     PHILIP J. TRENCHAK, ESQ.
1
     Nevada State Bar No. 9924
2    VICTORIA C. MULLINS, ESQ.
     Nevada State Bar No. 13546
3    MULLINS & TRENCHAK, ATTORNEYS AT LAW
     1614 S. Maryland Pkwy.
4
     Las Vegas, Nevada 89104
5    P: (702) 778-9444
     F: (702) 778-9449
6    E: phil@mullinstrenchak.com
7
     E: victoria@mullinstrenchak.com
     Attorneys for Plaintiff,
8    Marisa Clark
9                                      UNITED STATES DISTRICT COURT
10
                                            DISTRICT OF NEVADA

11   MARISA CLARK, an individual,                          CASE NO.: 2:19-cv-00941-APG-NJK

12
                          Plaintiff,                       SECOND STIPULATED AND
13                                                         ORDER FOR AN EXTENSION
     vs.                                                   OF TIME FOR PLAINTIFF TO
14                                                         FILE A SECOND AMENDED COMPLAINT
                                                           OR TO FILE A RESPONSE TO THE
15                                                         DEFENDANT’S MOTION TO DISMISS
     EASTER SEALS NEVADA, a domestic                       THE AMENDED COMPLAINT
16   corporation; CHRISTINE ZACK, an individual;
     BRIAN PATCHETT, an individual;
17
                          Defendants.
18

19
                   Plaintiff, MARISA CLARK (hereinafter “Plaintiff”), by and through her attorneys, Philip J.
20
     Trenchak, Esq. and Victoria C. Mullins, Esq., of Mullins & Trenchak, Attorneys at Law and Defendants
21

22   EasterSeals Nevada, Christine Zack, and Brian Patchett by and through Sheri M .Thome, Esq. and Chris

23   Richardson, Esq. of WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP. do hereby stipulate
24
     to extend the time Plaintiff has to file a Second Amended Complaint or to file A Response to The
25
     Defendant’s Motion to Dismiss [Docket No. 25] the Amended Complaint [Docket No. 15]. The Response
26

27
     is currently due on September 10, 2019. The parties do hereby stipulate to a fourteen (14) day extension

28   which would give Defendant up to and including September 24, 2019 to file A Second Amended Complaint

                                                       1
     or a Response to the Motion to Dismiss the First Amended Complaint.
1

2           Good cause exists for the extension as plaintiff wishes time to determine potential amendment of the

3    Complaint. Defendant has also brought up potential Rule 11 issues that Plaintiff is contemplating as well.
4
           Dated this 9th day of September, 2019.
5
     4843-3357-1203, v. 1
6
                                                MULLINS & TRENCHAK, ATTORNEYS
                                                AT LAW
7
                                                  /s/ Philip J. Trenchak
8
                                                  Philip J. Trenchak, Esq.
9                                                 Nevada Bar No. 9924
                                                  1614 S. Maryland Pkwy.
10                                                Las Vegas, NV 89104
                                                  Attorney for Plaintiff
11

12                                                WILSON, ELSER, MOSKOWITZ, EDELMAN, &
                                                  DICKER LLP
13
                                                   /s/Sheri Thome, Esq__________
14
                                                  Sheri Thome, Esq.
15                                                Nevada State Bar No. 8657
                                                  300 Fourth Street, 11th Floor
16                                                Las Vegas, NV 89101
                                                  Telephone: (702) 727-1400
17
                                                   Sheri.thome@wilsonelser.com
18                                                Attorney for Defendant

19   IT IS ORDERED that the parties stipulation to allow the Plaintiff up to and including September 24,
     2019 to File a Second Amended Complaint or to file a Response to the Motion to Dismiss the First
20
     Amended Complaint is GRANTED. The Plaintiff must file a Second Amended Complaint or file a
21   Response to the First Amended Complaint by September 24, 2019.

22

23                                                  ORDER
            IT
             IT IS
                 IS SO ORDERED.on
                    SO ORDERED                                          , 2019.
24

25

26

27

28                                                U.S. Magistrate
                                                  UNITED   STATES Judge
                                                                      DISTRICT JUDGE
                                                  Dated: September 10, 2019.
                                                        2
